  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 1 of 18 PageID #:855



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


UNITED STATES OF AMERICA,

                        Plaintiff,
                                                   Case No. 99 CR 561-5
              v.
                                              Judge Harry D. Leinenweber
KEVIN SNULLIGAN,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

     The Court grants Defendant Kevin Snulligan’s Motion for a

Sentencing Reduction (Dkt. No. 310). The Court reduces Snulligan’s

sentence to time served and waives the remaining balance of his

$15,000 fine. All other conditions of his sentence remain intact.

                               I.    BACKGROUND

     In November 1999, the Government charged Snulligan with four

counts in a six-count indictment. Count One charged Snulligan with

conspiracy to possess with intent to distribute and conspiracy to

distribute five kilograms or more of cocaine and a quantity of

marijuana in violation of 21 U.S.C. § 846. (Indictment, Dkt. No.

29.) Count Four charged Snulligan with possession with intent to

distribute approximately 1,218 grams of cocaine in violation of 21

U.S.C.    §   841(a)(1).   (Id.)    Count   Five    charged      Snulligan   with

possession with intent to distribute approximately 514 grams of

cocaine       base    (“crack”)      in     violation       of      21    U.S.C.
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 2 of 18 PageID #:856



§ 841(b)(1)(A)(iii).         (Id.)    Count    Six      charged   Snulligan      with

possession with intent to distribute marijuana in violate of 21

U.S.C. § 841(a)(1). (Id.)

       In May 2000, a jury convicted Snulligan of Counts Four, Five,

and Six. (Verdict Minute Order, Dkt. No. 153.) The Government

dismissed      Count   One,     the    conspiracy        count,    before   trial.

(Dismissal Minute Order, Dkt. No. 150.) Neither the jury verdict

form nor the minute order regarding the verdict indicate that the

jury    made   findings      about    the   drug     quantities     possessed     by

Snulligan. (See generally Verdict, Dkt. No. 152; Verdict Minute

Order, Dkt. No. 153.)

       A Presentence Investigation Report (“PSR”) found Snulligan

responsible     for    the    full    quantity     of    drugs    charged   in   the

indictment. (PSR at 4, Dkt. No. 267.) As a result, the PSR

determined Snulligan’s base offense level to be 36. (Id. at 7.)

Snulligan also received a two-level enhancement for obstruction of

justice, and the PSR determined Snulligan to be a career offender.

(Id. at 6–7.) However, because Snulligan’s offense level under the

drug guidelines was higher than it would have been under the career

offender guidelines, this label ultimately did not affect the PSR’s

calculations (Id.) Snulligan’s guidelines range was 360 months to

life in prison. (Id. at 19.)




                                       - 2 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 3 of 18 PageID #:857



     On   September     11,     2000,    Judge    James   Holderman   sentenced

Snulligan to concurrent terms of 480 months in prison on Counts

Four and Five and a consecutive term of 60 months in prison on

Count Six, totaling 540 months in prison. (Sentencing Order at 1,

Dkt. No. 198.) After sentencing, Snulligan appealed, challenging

the sufficiency of the evidence and the district court’s denial of

his motion to suppress. See United States v. Snulligan, 2001 WL

674620    (7th   Cir.    June    12,     2001).    Snulligan’s    co-defendant

challenged his sentence for failure to comply with Apprendi v. New

Jersey, 530 U.S. 466 (2000), but Snulligan did not. Snulligan,

2001 6674620, at *1. The Seventh Circuit recognized the potential

error but found it to be harmless because “both Snulligan and [his

co-defendant] Rivera were convicted of multiple counts, and each

was sentenced to fewer than 240 months per count of conviction.”

Id. Ultimately, the Seventh Circuit affirmed the conviction. Id.

     In 2008, Snulligan filed a motion seeking a sentence reduction

pursuant to 18 U.S.C. § 3582. (§ 3582 Mot., Dkt. No. 250.) Judge

Holderman    denied     the   motion     because    the   amendments     to   the

sentencing guidelines cited by Snulligan would not have affected

his guideline range given his status as a career offender. (Opinion

at 5–6, Dkt. No. 255.) The Seventh Circuit affirmed the ruling on

appeal. United States v. Snulligan, 2012 WL 2336251 (7th Cir. June

20, 2012). Since then, Snulligan filed additional motions seeking



                                        - 3 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 4 of 18 PageID #:858



a sentence reduction based on other retroactive changes to the

guidelines—all of which were denied. (See, e.g., Dkt. Nos. 300 &

306.)

      In 2018, Snulligan was charged in the Eastern District of

Arkansas with possessing marijuana and tobacco in 2016 while he

was in custody at FCC Forest City. See United States v. Snulligan,

17CR134 (E.D. Ark. Mar. 28, 2018). Snulligan pleaded guilty to

possessing marijuana in violation of 18 U.S.C. § 1791(a)(2) and

was sentenced to 18 months in custody to run consecutive to the

time that he is currently serving for this case. Id. at Dkt. No.

24.

      Snulligan has been in custody for 21 years and his estimated

release date is August 29, 2040. He now moves the Court to reduce

his sentence pursuant to the First Step Act, Pub. L. No. 115-391,

132 Stat. 5194 (2018) (“First Step Act”).

                            II.   LEGAL STANDARD

      In 2010, Congress passed the Fair Sentencing Act, which

reduced sentencing disparities between offenses involving crack

and powder cocaine. Pub. L. No. 111-220, 124 Stat. 2372 (2010)

(“Fair Sentencing Act”). The First Step Act effectively makes the

provisions of the Fair Sentencing Act retroactive. Section 404 of

the First Step Act states, in relevant part:

      (a) DEFINTION OF COVERED OFFENSE. In this section, the
      term “covered offense” means a violation of a Federal


                                     - 4 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 5 of 18 PageID #:859



       criminal statute, the statutory penalties for which were
       modified by section 2 or 3 of the Fair Sentencing Act of
       2010 (Public Law 111–220; 124 Stat. 2372), that was
       committed before August 3, 2010.

       (b) DEFENDANTS PREVIOUSLY SENTENCED. A court that
       imposed a sentence for a covered offense may, on motion
       of the defendant, the Director of the Bureau of Prisons,
       the attorney for the Government, or the court, impose a
       reduced sentence as if sections 2 and 3 of the Fair
       Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
       2372) were in effect at the time the covered offense was
       committed.

First    Step   Act   §    404.    Relief   under     the   First    Step      Act   is

discretionary. Id. § 404(c) (“Nothing in this section shall be

construed to require a court to reduce any sentence pursuant to

this    section.”)    “A   judge     considering    a   motion      for    a   reduced

sentence under the First Step Act is faced with two questions.

First, may the court reduce the sentence? And second, should the

court reduce the sentence?” United States v. Shaw, 957 F.3d 734,

736 (7th Cir. 2020).

                                  III.   DISCUSSION

       The Government answers both questions with a resounding “No.”

First,    the   Government         argues    that   Snulligan’s           Count   Five

conviction for violating 21 U.S.C. § 841(b)(1)(A)(iii) is not a

“covered offense” under the First Step Act. Second, the Government

argues the nature and circumstances of the crime and Snulligan’s




                                         - 5 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 6 of 18 PageID #:860



disciplinary record while in custody weigh against any sentence

reduction. The Court addresses these arguments as follows.

                  A.    Eligibility: “Covered Offense”

       The First Step Act defines a covered offense as “a violation

of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of

2010.” First Step Act § 404(a). As relevant here, Section 2 of the

Fair    Sentencing     Act   modified    the    penalties     for    21   U.S.C.

§ 841(b)(1)(A) and (B) offenses involving crack. Specifically, the

statutory threshold in § 841(b)(1)(A)(iii) for a sentence of at

least 10 years and up to life in prison is now 280 grams or more

of crack. 21 U.S.C. § 841(b)(1)(A)(iii) (2018). At the time of

Snulligan’s jury trial and sentencing, that statutory threshold

was 50 grams or more of crack. 21 U.S.C. § 841(b)(1)(A)(iii)

(2000).

       Both parties acknowledge United States v. Shaw, 957 F.3d at

738–40. In that case, the defendants were convicted under statutes

covering crack offenses—21 U.S.C. §§ 841(a)(1) & (b)(1)(A)(iii).

Id. at 739. And the Seventh Circuit found the defendants’ offenses

to be “‘covered offenses’ under the plain language of the First

Step Act because the Fair Sentencing Act modified the penalties

for crack offenses as a whole, not for individual violations.” Id.

In making its finding, the Seventh Circuit stated, “that the



                                     - 6 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 7 of 18 PageID #:861



statute of conviction alone determines eligibility for First Step

Act relief.” Id. The Court held as such even though the quantity

of crack involved in each of the defendants’ individual offenses

exceeded the modified quantities. See id. at 738 (finding Shaw’s

offense   involved    33.8   grams       of   crack   and   Robinson’s     offense

involved 32.7 grams of crack, both exceeding the 28-gram threshold

and Grier’s offense involved 2.91 kilograms of crack and Foulks’s

offense involved 8.4 kilograms of crack, both exceeding the 280-

gram threshold). “[W]hether an offense is covered simply depends

on the statute under which a defendant was convicted.” Id. at 739.

     The Government attempts to distinguish Shaw, pointing out

that “the drug weight that triggers the revised statutory penalties

was alleged in [Snulligan’s] indictment.” (Resp. at 6, Dkt. No.

322.) Yet the indictment does not establish that the jury found

those specific quantities beyond a reasonable doubt. See United

States v. Mitchell, No. 06 CR 723-2, 2020 WL 1139245, at *3 (N.D.

Ill. Mar. 9, 2020) (“Only quantities charged in the indictment and

either expressly proven to a jury beyond a reasonable doubt or

admitted in a guilty plea can have” the effect of increasing a

mandatory minimum) (citing United States v. Williams, 402 F. Supp.

3d 442, 449 (N.D. Ill. 2019)); see also Shaw, 957 F.3d at 735 (“To

determine whether a defendant is eligible for a reduced sentence

under   the   First   Step   Act,    a    court   needs     to   look   only   at   a



                                     - 7 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 8 of 18 PageID #:862



defendant’s statute of conviction, not to the quantities of crack

involved in the offense.”) In Snulligan’s case, the jury made no

finding as to any specific drug quantities and was instructed to

return a guilty verdict so long as it concluded that Snulligan

possessed a “measurable quantity” of crack. (Jury Instructions at

18, Dkt. No. 151.)

       The Court declines, as it has many times before, to impose a

mandatory minimum based on a drug quantity referenced solely in an

indictment, PSR, or at sentencing. See Alleyne v. United States,

570 U.S. 99, 103 (2013) (“[A]ny fact that increases the mandatory

minimum is an ‘element’ that must be submitted to the jury.”);

Williams,   402   F.   Supp.   3d   at   448   (“Although     Alleyne    is   not

available retroactively . . . Congress knew that courts were no

longer constitutionally permitted to impose mandatory minimums

based solely on judicial fact-finding at sentencing. Congress

would not have expected federal courts to then double-down on those

unconstitutional findings in applying the First Step Act.”) In

Snulligan’s case, there is not a finding beyond a reasonable doubt

as to any specific drug quantity. (See generally Verdict, Dkt.

No. 152; Verdict Minute Order, Dkt. No. 153.) Accordingly, the

Court follows the Seventh Circuit’s directives in Shaw and finds

that      the     statute       Snulligan        violated,        21      U.S.C.

§ 841(b)(1)(A)(iii), is one for which the statutory penalties were



                                     - 8 -
  Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 9 of 18 PageID #:863



modified under the Fair Sentencing Act. Snulligan’s offense is

“covered” under the First Step Act, and he is eligible for a

sentence reduction.

                     B.    Discretionary Considerations

     Next,     the     Court     considers        whether    it   should    reduce

Snulligan’s sentence. In doing so, the Court “may consider all

relevant factors when determining whether an eligible defendant

merits relief under the First Step Act.” United States v. Hudson,

967 F.3d 605, 611 (7th Cir. 2020). “These factors include different

statutory penalties, current Guidelines, post-sentencing conduct,

and other relevant information about a defendant’s history and

characteristics.”         Id.   at   612.   The     Court    considers   these    in

conjunction with the 18 U.S.C. § 3553(a) sentencing factors “to

determine whether a sentence imposed is sufficient, but not greater

than necessary, to fulfill the purposes of § 3553(a).” Id. at 609.

     Snulligan       presents    three      general    reasons    to   reduce     his

sentence: (1) intervening changes in the law and sentencing policy

regarding the punishment for crack offenses; (2) his health,

specifically     his      vulnerability        to     COVID-19;   and     (3)     his

rehabilitation       efforts,    release     plan,     and   family    support.    In

response, the Government argues the nature and circumstances of

the Snulligan’s underlying crime and his disciplinary record while

in custody weigh against any sentence reduction. The Government



                                       - 9 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 10 of 18 PageID #:864



also claims that several of Snulligan’s arguments “would more

properly be considered in the context of motions for relief under

different statutes,” like 18 U.S.C. § 3582(c)(1), as amended by

the First Step Act § 603, and 28 U.S.C. § 2255. (Resp. at 8–9.)

The Court considers these arguments, and ultimately concludes that

a sentence reduction is appropriate.

     First, Snulligan asks the Court to consider changes in the

law and sentencing policy for crack offenses since his sentencing

in 2000. A district court must “undertake a ‘complete review’” of

a First Step Act motion. Shaw, 957 F.3d at 743 (citing First Step

Act § 404(c)). This requirement “suggests a baseline of process

that includes an accurate comparison of the statutory penalties—

and any resulting change to the sentencing parameters—as they

existed during the original sentencing and as they presently

exist.” United States v. Corner, 967 F.3d 662, 665 (7th Cir. 2020).

Indeed, “today’s Guidelines may reflect updated views about the

seriousness of a defendant’s offense or criminal history.” Shaw,

957 F.3d at 742.

     Snulligan’s guidelines range at his sentencing in 2000 was

360 months to life in prison. (PSR at 19.) Snulligan’s range

recalculated under today’s guidelines is 210 to 262 months in

prison. (Mot. at 8, Dkt. No. 310.) Snulligan supports his revised

guidelines   range    on   three   separate    grounds.     First,   Snulligan



                                    - 10 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 11 of 18 PageID #:865



states he does not, and never did, qualify as a career offender

because    the   PSR     mistakenly      listed     a   conviction      for    simple

possession as a distribution offense. Second, Snulligan states

that the other predicate conviction no longer qualifies because

the state statute of conviction is broader than the guidelines

definition of “controlled substance offense.” Finally, Snulligan

states that, even if the Court continued to apply the career

offender guideline, Apprendi lowers his base offense level because

the drug quantities in his case were never proven to a jury beyond

a reasonable doubt.

     The Government does not challenge the accuracy of Snulligan’s

new guidelines calculation. Instead, it contends that Snulligan’s

career offender status and Apprendi arguments should be construed

as   an    improper      successive      habeas     petition.       Beyond     merely

concluding that none of Snulligan’s arguments “have any legal

merit,”    (Resp.   at    10),    the    Government      does     not   explain   why

Snulligan’s arguments are improper at this stage of a First Step

Act motion nor does it cite any supporting authority. The Court

will not entertain such undeveloped and conclusory arguments. See

Mahaffey    v.   Ramos,     588    F.3d     1142,       1146    (7th    Cir.    2009)

(“Perfunctory,      undeveloped         arguments       without     discussion     or

citation to pertinent legal authority are waived.”). Thus, the




                                        - 11 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 12 of 18 PageID #:866



Court accepts Snulligan’s revised guidelines range of 210 to 262

months in prison.

     Snulligan advances his guidelines range arguments further,

advocating that the Court should substitute a 1:1 crack to cocaine

ratio for the current 18:1 ratio to calculate his new guidelines

range.    If    the   Court   adopted   such   a   ratio,   it    would   reduce

Snulligan’s revised guidelines range of 210 to 262 months to 120

to 150 months. The Court agrees that the present 18:1 ratio is too

great but disagrees with the adoption of 1:1 ratio. Regardless—as

Snulligan admits, see Mot. at 14—this point is largely academic

because Snulligan’s 269 months served already exceeds the high-

end of his revised guideline range. Accordingly, the Court will

refrain    from       considering    theoretical      sentences      based    on

Snulligan’s call to equity.

     Second, Snulligan argues that his health and susceptibility

to serious complications should he contract COVID-19 while in

prison weigh in favor of a sentence reduction. In response, the

Government argues this point is better raised in a motion for

compassionate release under 18 U.S.C. § 3582(c)(1), as amended by

the First Step Act § 603. But Snulligan’s health is a factor

relevant       to   the   Court’s   renewed    §   3553(a)       analysis.   See

§ 3553(a)(2)(D) (“The need for the sentence imposed to provide the




                                    - 12 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 13 of 18 PageID #:867



defendant with needed . . . medical care”). Thus, the Court will

consider it as part of its overall discretionary analysis.

      Unfortunately,     COVID-19    is   present    in   several    Bureau   of

Prisons (“BOP”) facilities. See BOP, COVID-19 Coronavirus, COVID-

19 Cases, https://www.bop.gov/coronavirus (last visited Sept. 23,

2020). Prisons by their very nature are communal, making the

containment, management, and eradication of a highly contagious

virus a particularly difficult feat. It is therefore unsurprising

that the facility where Snulligan is incarcerated, USP Victorville

is struggling with a COVID-19 outbreak. At the time of this

opinion, 7 inmates and 8 staff are COVID-19 positive, with 125

inmates and 11 staff having already recovered from the virus. BOP,

COVID-19             Coronavirus,                  COVID-19              Cases,

https://www.bop.gov/coronavirus (last visited Sept. 23, 2020).

      Snulligan’s health is poor. He suffers from cardiovascular

issues like bradycardia, sickle cell trait, and hyperlipidemia

(See BOP Med. Records at 8–9, Mot., Ex. E, Dkt. No. 309.) He also

suffers from and takes daily medications for hypertension—one of

the   conditions   the   CDC   identifies     as    potentially     putting   an

individual “at an increased risk for severe illness from COVID-

19.” (Id. at 19.) CDC, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions




                                    - 13 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 14 of 18 PageID #:868



/people-with-medical-conditions.html           (last    updated     Sept.    11,

2020). The Court acknowledges that, even if it grants a reduction,

Snulligan would not be immediately released from custody because

he must serve the pending 18-month sentence for possession from

the Eastern District of Arkansas. That pending sentence, however,

does not change the fact that Snulligan’s poor health puts him at

an increased risk of severe illness should he contract COVID-19

while in prison. Ultimately, this factor weighs in Snulligan’s

favor.

      Snulligan also argues that his post-sentencing conduct and

conditions, including rehabilitation efforts, proposed release

plan, and family support, weigh in favor of a sentence reduction.

The   Government   contests     this   point,     arguing    the   nature    and

circumstances of the underlying crime and Snulligan’s disciplinary

record while in custody weigh against any sentence reduction. Post-

sentencing rehabilitation and conduct “may be relevant to § 3553(a)

factors a court may wish to consider when determining whether to

‘impose a reduced sentence.’” Shaw, 957 F.3d at 741 (citing First

Step Act § 404(b)). In fact, post-sentencing conduct is “plainly

relevant to the history and characteristics of the defendant;

pertinent to the need for the sentence imposed; and may critically

inform a sentencing judge’s overarching duty under § 3553(a) to

impose a sentence sufficient, but not greater than necessary, to



                                    - 14 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 15 of 18 PageID #:869



comply with the sentencing purposes set forth in §3553(a)(2).” Id.

(citing Pepper v. United States, 562 U.S. 476, 491 (2011) (quoting

18 U.S.C. §§ 3553(a))) (internal quotations omitted).

     While   in   prison,    and   especially    in   the   last   ten   years,

Snulligan has worked to better himself and pursue his education.

He provides the Court with a record of classes taken over the past

twenty-one years, including courses on a multitude of topics (anger

management, mental health, physical health, business, life skills,

GED essentials like math, etc.) and vocational training classes.

(See Education Data, Mot., Ex. F, Dkt. No. 310-6.) The Government

responds that Snulligan’s extensive disciplinary record indicates

“that he is not a changed man.” (Resp. at 8.) In support, the

Government highlights what it believes to be the most egregious

disciplinary infractions, including: possession of alcohol (June

2019), possession of a cell phone (June 2018), possession of

tobacco and marijuana (November 2016), threatening other inmates

(April 2011), gambling (May 2009), and common area possession of

an eight-inch long piece of sharpened metal (July 2007). (See

generally Disciplinary Record, Resp., Ex. A, Dkt. No. 323.) But

Snulligan has already been punished for these incidents via the

loss of certain privileges like commissary and phone access, the

payment of fines, and most seriously, the imposition of an 18-

month sentence to be served consecutively with this sentence for



                                    - 15 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 16 of 18 PageID #:870



his   November   2016    possession        offense.       See   United   States      v.

Snulligan, 17CR134 (E.D. Ark. Mar. 28, 2018) at Dkt. No. 24. All

these violations were non-violent, and none warrant another two

decades in prison. The Court also notes that Snulligan has been in

custody since July 26, 1999. (PSR at 1.) As such, the length of

his disciplinary record, although far from perfect, comports with

the length of his incarceration.

      The Government emphasizes Snulligan’s criminal history. While

Snulligan’s conviction was for a non-violent drug offense, the

Government identifies three incidents from around the same time

that it argues highlight Snulligan’s “violent tendencies.” (Resp.

at 7.) First, in July 1999, law enforcement recovered a firearm

and ballistics vest along with the narcotics that were charged in

the   counts   of     conviction.        (Id.)    Second,    before   his     arrest,

Snulligan    attempted       to   have    his     co-defendants     arrange    for    a

“hitman” from Mexico to help Snulligan collect a drug debt. (Id.)

Finally,     Snulligan    had      his     brother    intimidate      someone     who

cooperated     with    the    Government.         (Id.)     These   incidents     are

certainly serious. There is nothing in the record, however, to

suggest that anyone was injured. Also, each incident seems to

relate to the offense for which Snulligan was convicted over twenty

years ago. Snulligan is now 47 years old—an age at which recidivism

is less likely.



                                         - 16 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 17 of 18 PageID #:871



       Snulligan’s history and characteristics no longer call for

imprisonment. The Court is optimistic that Snulligan has been

adequately deterred and can lead a law-abiding life upon release.

Snulligan himself has said: “I’ve watched life move on without me

and it hurts like no words can describe. I fear spending the next

twenty seven years in jail or dying in jail. . . . I am no longer

the young, ignorant, disrespectful individual who stood before you

thirteen years ago . . . .” (2012 Letter at 3, Dkt. No. 280.) Upon

release, Snulligan plans to live in Chicago with his mother and

brother. Snulligan’s mother is arthritic and would benefit from

his support and assistance. (See Mother’s Letter, Mot., Ex. G,

Dkt. No. 310-7.) Snulligan’s children also live near Chicago and

likely would benefit from his physical presence.

       Finally, Snulligan asks the Court to waive the remaining

balance of the $15,000 fine imposed at his sentencing in 2000.

Although Snulligan has made payments while in prison, the fine has

continued to accrue interest over time. Snulligan intends to find

a job once he is released from prison but argues that the fine

presents a serious financial hardship that will make his transition

to society from prison more difficult. The First Step Act “§ 404(b)

refers to imposing a reduced sentence and not just a term of

imprisonment.” United States v. Sutton, 962 F.3d 979, 983 (7th

Cir.    2020).   “The   sentence     includes     not   only    the    term   of



                                    - 17 -
 Case: 1:99-cr-00561 Document #: 325 Filed: 09/24/20 Page 18 of 18 PageID #:872



imprisonment but also the term of supervised release and any

fines.” Id. The Court is sympathetic to the financial challenges

Snulligan will face upon release and recognizes the hardship such

a fine will pose to him. Thus, the Court reduces Snulligan’s

sentence to time served and waives the remaining balance of his

$15,000 fine. All other conditions of his sentence remain intact.

                              IV.   CONCLUSION

     For the foregoing reasons, the Court grants Defendant Kevin

Snulligan’s Motion for a Sentencing Reduction (Dkt. No. 310). The

Court reduces Snulligan’s sentence to time served and waives the

remaining balance of his $15,000 fine. All other conditions of his

sentence remain intact.



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 9/24/2020




                                    - 18 -
